Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 2, 2021

                                    No. 04-20-00151-CV

                                   John PORTERFIELD,
                                         Appellant

                                              v.

                  DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                  Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-366
                         Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER

       Appellee’s motion for rehearing was originally due on July 29, 2021, and appellee filed
an unopposed motion requesting a thirty-day extension of that deadline. After consideration, we
GRANT the motion and ORDER appellee to file its motion for rehearing by August 27, 2021.
See TEX. R. A PP. P. 49.8.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court